TATE, Judge.
As found in the companion suit of Bahry v. Folse, reported above at La.App., 83 So.2d 912, Bahry’s negligent entry onto the main thoroughfare was the sole proximate cause of the accident. The evidence reveals no dispute as to the cost of repairs to the Folse vehicle occasioned by the accident being in the amount of $460.38, the amount awarded herein by the District Court to Folse. This is a proper measure of recovery. Accordingly, the judgment of the District Court herein in favor of plaintiff Folse in this amount is hereby affirmed. Cost of this appeal to be paid by defendants-appellants.